         Case 1:16-cr-10320-PBS Document 498 Filed 02/11/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                Case No. 16-CR-10320-PBS
                                    )
JAMES GIANNETTA                     )
                                    )
      Defendant.                    )
____________________________________)



                  DEFENDANT GIANNETTA'S AMENDED EXHIBIT LIST



       The defendant James Giannetta submits the following amended exhibit list. The

defendant reserves the right to further amend his exhibits as may be necessitated by further

review of the evidence, stipulations, government submissions and/or events at trial.



                                                    Respectfully Submitted,

                                                     JAMES GIANNETTA,
                                                     By his attorney,

                                                      /s/ Joan M. Griffin
                                                     Joan M. Griffin (BBO# 549522)
                                                     PO Box 133
                                                     Dublin, NH 03444
                                                     griffin@lawjmg.com
                                                     (617) 283-0954


Date: Feb. 11, 2019
        Case 1:16-cr-10320-PBS Document 498 Filed 02/11/19 Page 2 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that the above document was served on all parties of record by ECF filing

on Feb 11, 2019.

                                                            /s/ Joan M. Griffin
                                                             Joan M. Griffin




                                              -2-
       Case 1:16-cr-10320-PBS Document 498 Filed 02/11/19 Page 3 of 3



                           United States v. James Giannetta
                                 16-CR-10320-PBS
                  DEFENDANT GIANNETTA'S AMENDED EXHIBIT LIST



No. Description                                                Bates # / Original Location
 1   Email from Gillis to Giannetta Dated 4/11/2016. Subject   Grand Jury Exhibit 28
     Scooby.
 2   DEA 6 Dated 6/15/2010                                     Giannetta_00025 thru
     RE: Reactivation                                          Giannetta_00028
 3   DEA 6 Dated 12/2/2008                                     Giannetta_00031 thru
     RE: Case Initiation                                       Giannetta_00032
 4   DEA 6 Dated 11/21/2008                                    Giannetta_00033 thru
     RE: Surveillance 11/18/2008                               Giannetta_00034
 5   DEA 6 Dated 12/19/2007                                    Giannetta_00069 thru
     RE: Supervisory Debriefing                                Giannetta_00071
 6   DEA 6 Dated 5/30/2007                                     Giannetta_00077 thru
     RE: Reactivation (Interviews Nov/Dec 2006)                Giannetta_00081
 7   Giannetta excerpts from Medical Records                   Electronic copy provided to
     MGH Neurophsychological evaluation Dated 11/29/2017       Government
 8   Giannetta forward Gillis email to Murray - Gmail Dump -   USAO100830
     April 30 2012
 9   Giannetta email from Murray - Gmail Dump - May 18 2012 USAO100836




                                            -3-
